DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, & 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the recitation of method step(s) “is installed after the installation of the cabinet” and “is installed at the same time as the installation of the cabinet” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering “is installed after the installation of the cabinet” and “is installed at the same time as the installation of the cabinet” to mean, “is [capable of being] installed after the installation of the cabinet” and “is [capable of being] installed at the same time as the installation of the cabinet”.  
Regarding claims 2 & 14, the term “near” is a relative term which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 11 & 15, the term “regular” is a relative term which renders the claim indefinite.  The term “regular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claims 12-14 & 16, the term “about” is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 14, the term “impermeable” is a relative term which renders the claim indefinite.  The term “impermeable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the term “impermeable” is commonly defined to mean “not permitting passage (as of a fluid) through its substance,” for examination purposes the examiner is considering “impermeable material” to mean “a material not permitting passage of a person’s body part through its substance.”  
Regarding claim 14, the recitation of method step(s) “is installed after the installation of the cabinet” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering “is installed after the installation of the cabinet” to mean, “is [capable of being] installed after the installation of the cabinet”.  
Claims 2-5, 9, 11-13, & 15-16 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
Claims 1-5, 9, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bus (3395423) in view of May (487629) & Goldin (20040113529).  
Regarding claim 1, Bus teach(es) the structure substantially as claimed, including a cabinet capable of being located in a room and comprising a first storage space (i.e., space behind 1 or 2) with six barriers made of a material and comprising a cabinet door (1 or 2), a secure cabinet shelf (6) forming a ceiling, a cabinet frame forming a floor (6b) and three sides (i.e., 5 & the cabinet’s side and back walls); wherein the cabinet door has a first selected vertical height, is capable of being installed after the installation of the cabinet; a second, unsecure storage space (i.e., space behind 3 or 4) with six barriers comprising a second cabinet door (3 or 4), the secure cabinet shelf (6) forming a floor, and the cabinet frame forming a ceiling (6a) and three sides (i.e., 5 & the cabinet’s side and back walls); wherein the second cabinet door has a second selected vertical height, is capable of being installed at about the same time as the installation of the cabinet; wherein the cabinet door and the second cabinet door share a pattern (Fig. 1).  Bus fail(s) to teach a locking mechanism; or making cabinet components from steel.  However, May teaches locking means (2, 50-52, 54) comprising a locking mechanism (50-51) included on a cabinet door (3).  It would have been obvious to one of ordinary skill in the art to add a locking means, as taught by May, to each of the cabinet doors of Bus in order to increase the security of the cabinet’s contents.  Hence, Bus as modified would teach a secure cabinet door (1 or 2 of Bus), a secure storage space (i.e., space behind 1 or 2 of Bus) capable of storing and securing valuable or hazardous contents and an unsecure storage space (i.e., space behind 3 or 4 of Bus) capable of storing items that are neither significantly valuable nor significantly hazardous.  Additionally, Goldin teaches making cabinet walls & doors from stainless steel (par. 
Regarding claim 2, Bus as modified teaches a secure cabinet door (1 or 2 of Bus) that comprises an affixed knob (52 of May) near the locking mechanism (50-51 of May).
Regarding claim 3, applicant has not traversed the examiner’s assertion that making a locking mechanism from steel; and making a locking mechanism operable by a metal key; is well known in the art (see Admissions of Prior Art (APA), in par. 24 of the Final Rejection mailed 6/24/20).  It would have been obvious to one of ordinary skill in the art to make the locking mechanism of Bus as modified from steel, in order to improve durability and security; and to make the locking mechanism of Bus as modified operable by a metal key, in order to improve security and the key’s durability.  
Regarding claim 4, Bus teaches a top of a cabinet door (1 or 2) and a bottom of a second cabinet door (3 or 4) that are separated by a gap of unspecified width; wherein the pattern is incongruent with respect to the gap (Fig. 1).  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the cabinet of Bus as modified, by making the gap 5 mm, depending on the desired needs of the person constructing the cabinet (e.g., intended use of the cabinet, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claim 5, Bus teaches a secure cabinet shelf (6) capable of being installed at about the same time as the installation of the cabinet.  
Regarding claim 9, Goldin alternately teaches making a second cabinet door (28) from aluminum (par. 32).  It would have been obvious to one of ordinary skill in the art to make the second cabinet door of Bus as modified from aluminum, as taught by Goldin, in order to reduce the weight of the cabinet.  
Regarding claim 11, Bus as modified teaches an unsecure storage space (i.e., space behind 3 or 4 of Bus) capable of storing items used for the regular functioning of a room (e.g., pots, pans, light bulbs, staplers, books).  
Regarding claims 12-13, Bus teaches a cabinet door (1 or 2) and a second cabinet door (3 or 4) having unspecified first and second selected vertical heights, respectively.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the cabinet of Bus as modified, by making the first selected vertical height 6 inches, and the second selected vertical height 18 inches, depending on the desired needs of the person constructing the cabinet (e.g., intended use of the cabinet, aesthetic considerations, compactness, ease of manufacture, etc.).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bus (3395423) in view of May (487629) & Kim (20080258588).  
Regarding claim 14, Bus teach(es) the structure substantially as claimed, including a secure storage space with six barriers made of impermeable material1 and capable of storing valuable or hazardous contents comprising: a secure first wooden cabinet door (1 or 2), a secure wooden cabinet shelf (6) forming a ceiling, and a wooden cabinet frame (5, 6b, & the cabinet’s 
However, May teaches locking means (2, 50-52, 54) comprising a locking mechanism (50-51) included on a first cabinet door (3).  It would have been obvious to one of ordinary skill in the art to add a locking means, as taught by May, to each of the first cabinet doors of Bus in order to increase the security of the cabinet’s contents.  
Additionally, applicant has not traversed the examiner’s assertion that making a locking mechanism from steel; and making a locking mechanism operable by a metal key; is well known in the art (see Admissions of Prior Art (APA), in par. 24 of the Final Rejection mailed 6/24/20).  It would have been obvious to one of ordinary skill in the art to make the locking mechanism of Bus as modified from steel, in order to improve durability and security; and to make the locking mechanism of Bus as modified operable by a metal key, in order to improve security and the key’s durability.  Hence, Bus as modified would teach a first cabinet door comprising a knob or handle (52 of May) near a metal locking mechanism (50-51 of May).  
Additionally, applicant has not traversed the examiner’s assertion that including a knob on a cabinet door is well known in the art (see Admissions of Prior Art (APA), in par. 24 of the Final Rejection mailed 6/24/20).  It would have been obvious to one of ordinary skill in the art to add a knob to the second wooden cabinet door of Bus as modified, in order to facilitate opening & closing of the door.  
Additionally, Kim teaches the inclusion of the same paint and molding pattern (285-286 - see par. 33) on a set of adjacent doors (221, 222, 213).  It would have been obvious to one of ordinary skill in the art to add a pattern, as taught by Kim, to the doors of Bus as modified, in order to improve the aesthetic appearance of the cabinet (as suggested by Kim).  
Regarding claim 14, Bus teaches a top of a cabinet door (1 or 2) and a bottom of a second cabinet door (3 or 4) that are separated by a gap of unspecified width; wherein the pattern is incongruent with respect to the gap (Fig. 1).  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the cabinet of Bus as modified, by making the gap 3 mm, depending on the desired needs of the person constructing the cabinet (e.g., intended use of the cabinet, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 14, Bus teaches a cabinet door (1 or 2) and a second cabinet door (3 or 4) having unspecified first and second selected vertical heights, respectively.  Additionally, altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the cabinet of Bus as modified, by making the first selected vertical height 6 inches, and the second selected vertical height 18 inches, depending on the desired needs of the person 
Regarding claims 15-16, Bus as modified teaches a secure storage space (i.e., space behind 1 or 2 of Bus) capable of storing prescription medications, over-the-counter medications, and vitamins and an unsecure storage space (i.e., space behind 3 or 4 of Bus) capable of storing items useful for the regular use of a kitchen such as plateware.  
Regarding claim 16, Bus as modified teaches a second selected vertical height of 18 inches (par. 27 above); and applicant has not traversed the examiner’s assertion that making a knob of a cabinet door from steel; and making a cabinet door from oak; is well known in the art (see Admissions of Prior Art (APA), in par. 24 of the Final Rejection mailed 6/24/20).  It would have been obvious to one of ordinary skill in the art to make the knobs of the first & second wooden cabinet doors from steel, in order to improve durability; and to make the first & second wooden cabinet doors of Bus as modified from oak, in order to improve durability.  
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.  Said arguments have been addressed in the prior art rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 I.e., wood - see col. 1, lines 37-38.  Note that, when the cabinet door (1 or 2) is closed, a person cannot reach through the substance of 1-2, 5-6, 6a, 6b, or the side or back walls of the cabinet to grasp an object from the cabinet’s interior.  Hence, the six barriers of the first storage space can be characterized as “impermeable.”